Citation Nr: 0800189	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Helena M. Walker


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1972, including honorable combat service in the Republic of 
Vietnam.  The veteran died in January 2005 and the appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, both of which denied the 
benefit sought on appeal.

In November 2007, the appellant appeared and testified at a 
Travel Board hearing in Oakland and the transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran died in January 2005 and the death certificate 
listed his immediate cause of death as an upper gastro-
intestinal bleed and was secondarily due to esophageal 
varices and non-alcoholic hepatic cirrhosis.  

In December 1996, the veteran's treating physician found a 
1.8 cm lesion on the veteran's left kidney.  There was no 
noted adenopathy or abdominal masses, but there were trace 
red blood cells present during urinalysis.  The veteran's 
lesion was subsequently tracked and ultimately found to not 
be a malignant neoplasm.  

In March 2000, the veteran was diagnosed as having prostate 
cancer.  Upon diagnosis, the veteran chose not to immediately 
undergo hormonal ablation, but in March 2001 he began 
hormonal ablation treatment.  In January 2002, the veteran 
was granted service connection for prostate cancer due to 
Agent Orange exposure from his Vietnam service.  The veteran 
was awarded a 100 percent rating, effective March 2001, for 
his service-connected prostate cancer and this rating 
continued until the time of his death . 

In June 2003, the veteran was assessed as having renal 
insufficiency.  

In a November 2005 statement, the veteran's treating 
physician indicated that the veteran's death may have been 
service related.  He noted that esophageal varices are 
secondary to hepatic cirrhosis, both of which, contributed to 
the veteran's death.  He stated that exposure to Agent Orange 
"can be toxic to the liver and as far as I know can cause 
liver cirrhosis."  The physician further noted that if the 
veteran's Agent Orange exposure caused the liver cirrhosis, 
then the esophageal varices were likely service related.  

At the appellant's November 2007 Travel Board hearing, she 
testified that prior to the veteran's death, he was admitted 
for treatment for a kidney problem.  She testified that he 
was hospitalized for a week prior to his death.  She advised 
that his primary care physician filled out the death 
certificate and not the physician who treated the veteran's 
prostate cancer.  The appellant advised that she thought the 
veteran's kidneys failed him and that was due to his 
difficulty urinating because of his prostate cancer.  She 
contends that the veteran's kidney failure was what 
ultimately caused his death.  The treatment records of 
evidence do not include the medical and hospitalization 
records immediately preceding his death. 

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the appellant's claim of service connection for 
the cause of the veteran's death.  The appellant testified 
that she believed the veteran died due to complications 
relating to his service-connected prostate cancer and his 
kidney condition.  Further, the veteran's treating physician 
opined that the veteran's exposure to Agent Orange may have 
been toxic to his liver as to cause esophageal varices, and 
ultimately, the veteran's death.  There are no medical 
records from the veteran's final hospitalization associated 
with the claims file.  Thus, this claim must be remanded in 
order to retrieve all outstanding treatment and 
hospitalization records, and for an examination to be 
scheduled and a medical opinion obtained as to whether the 
cause of the veteran's death was related to his service-
connected prostate cancer or due to Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1. Request and obtain any outstanding 
medical treatment records, specifically 
those records from the veteran's final 
hospitalization and incorporate all 
obtained records in the claims folder.  
The appellant should be requested to sign 
the necessary authorization for release 
of any private medical records to VA.  
All attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records identified by the 
appellant, a notation to that effect 
should be included in the claims file.  
In addition, the appellant and her 
representative should be informed of any 
such problem.

2.  Obtain a VA medical opinion from an 
appropriate specialist to determine the 
cause of the veteran's death.  The claims 
folder should be made available to the 
specialist for review.  The specialist 
should pay specific attention to the 
records from the veteran's final 
hospitalization.  The specialist is to 
review all treatment records and opinions 
regarding the veteran's prostate cancer, 
kidney condition and Agent Orange 
exposure.  The specialist should then 
render opinions as to whether it is at 
least as likely as not that the veteran's 
prostate cancer caused or substantially 
contributed to his death.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



